— Judgment, Supreme Court, New York County (Jane Solomon, J.), entered on or about May 5, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established that it was under no obligation to shovel the snow and ice where the meteorological evidence established there had been two snow storms three days before plaintiff slipped and fell over an icy manhole cover, glazed conditions on the day before the fall, and below freezing temperatures on the day of the fall (Valentine v City of New York, 86 AD2d 381, affd 57 NY2d 932). Plaintiff’s amended complaint, which was verified by his attorney, and counsel’s opposing affirmation were insufficient to raise an issue of fact as to whether defendant either created a dangerous condition or made it more hazardous by attempting to remove the snow prior to the accident (Zuckerman v City of New York, 49 NY2d 557, 563; Keane v City of New York, 208 AD2d 457; compare, Marrero v Milevoi, 227 AD2d 124). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.